Title: To Benjamin Franklin from Jean-Etienne de Chezaulx, 11 April 1780: résumé
From: Chezaulx, Jean-Etienne de
To: Franklin, Benjamin


<Bergen, April 11, 1780, in French: I have received both of your letters of February 21st and am extremely grateful for them. I wish I could have done more to serve American interests, but my efforts were not totally fruitless since the Danish government has agreed to bear all expenses incurred by your people here, both before the restitution of the prizes and since then. The needs of the crews have been more than fully met. M. Danckert D. Krohn, a man of goodwill, who advanced the necessary monies, has been reimbursed. Your sailors who currently have no ship will sail for Dunkirk next Thursday on the chartered Danish ship Fortune, weather permitting. The prize captains—whose conduct has been exemplary—have received money from the government for extraordinary expenses. The local governor, M. Bager, has shown them much kindness, so that all ended well and the only unresolved point is how much damage you will obtain from the Danish court. I hope Congress will be satisfied.
The Governor Johnson, a merchant ship of yours loaded with Virginia tobacco, entered this port on March 4. I had its captain, Michel Baudee, raise the French flag in order to obtain the same privileges as French shipping and he obtained permission to sell his cargo. I reported my actions to Naval Minister Sartine and Ambassador La Houze. I have asked M. Krohn to act as its commissary, under my guidance. P.S. Enclosed is a letter from your officers.>